This opinion is subject to administrative correction before final disposition.




                               Before
                  TANG, J. STEPHENS, and GERRITY,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Timmothy E. RAMSEY
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 201900149

                         Decided: 31 October 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Sentence adjudged 12 February 2019 by a special court-martial
 convened at Marine Corps Base Quantico, Virginia, consisting of a
 military judge sitting alone. Military Judge: Commander Ryan
 Stormer, JAGC, USN. Sentence approved by the convening authority:
 reduction to E-1, confinement for 180 days, and a bad-conduct
 discharge.

 For Appellant: Lieutenant Commander Kevin R. Larson, JAGC, USN.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

       This opinion does not serve as binding precedent, but
            may be cited as persuasive authority under
             NMCCA Rule of Appellate Procedure 30.2.

                        _________________________
                  United States v. Ramsey, No. 201900149


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2